Citation Nr: 0118733	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 determination by the VA 
Regional Office (RO) in Manila, Republic of the Philippines.  
A notice of disagreement was received in June 2000, and a 
statement of the case was issued that same month.  A 
substantive appeal was received in August 2000.  Although the 
appellant requested both an RO hearing and a Board hearing to 
be conducted at the RO, he failed to report for both 
scheduled hearings. 


FINDING OF FACT

The U. S. Army Reserve Personnel Center (ARPERCEN) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  Inquiry was made of 
ARPERCEN to verify the appellant's contentions.

Further, the appellant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to eligibility to VA benefits.  The discussions 
in the March 2000 determination and the statement of the case 
have adequately informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The term "veteran" refers to a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d) (2000).  Service in the Regular Philippine 
Scouts, specified service as a Philippine Scout in the 
Regular Army or in the Commonwealth Army of the Philippines, 
and certain guerrilla service are included for compensation 
benefits.  38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The veteran contends that he served with the United States 
Army Forces Far East (USAFFE) as a recognized guerrilla 
during the World War II occupation of the Philippines by the 
Japanese.  In support thereof, he submitted a copy of PA, AGO 
Form 55, a discharge from the Philippine Army.  This document 
purported that he served with "A" Company of the First 
battalion, 85th Infantry Regiment, from November 1941 to 
December 1945.

However, ARPERCEN certified in February 2000 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas.  The 
RO denied the claim on the basis that the ARPERCEN 
certification was negative, and there was therefore no valid 
evidence of qualifying military service.  The Board concurs.  
The discharge submitted by the appellant is not evidence 
which satisfies the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service.  The document is a copy of a 
discharge issued by the Philippine Army and is not certified 
by the service department.  The Board does not view this 
document as being genuine on its face.  Duro v. Derwinski, 2 
Vet. App. at 532 (1992).  

In fact, the United States Department of the Army has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board notes that the appellant has not submitted any 
personal information different from that submitted by the RO 
to the United States Department of the Army for verification.  
The Board is bound by the service department finding, and 
thus finds that the appellant did not have recognized service 
so as to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

